Case 2:16-cv-00816-CCC-JBC Document 337 Filed 04/28/21 Page 1 of 2 PageID: 7092

                                                THE LAW OFFICES OF
                                           RICHARD MALAGIERE
                                           A PROFESSIONAL CORPORATION
                                                www.malagierelaw.com


Richard Malagiere              250 MOONACHIE ROAD      100 CHURCH STREET          Michael Kahn
Member NJ & NY Bar             SUITE 102               SUITE 800                  Registered Patent Agent
Registered Patent Attorney     MOONACHIE, NJ 07074     NEW YORK, NEW YORK 10007   Leonard E. Seaman
                               201.440.0675            212.879.5580               Member NJ Bar
                                                                                  Certified by the Supreme Court
                               FAX: 201.440.1843       FAX: 212.879.5583          of New Jersey as a Civil Trial
                                                                                  Attorney
                                *REPLY TO NJ OFFICE


Writer’s Direct Dial: 201.509.4180
Writer’s e-mail: les@malagierelaw.com


  April 28, 2021

  VIA ECF
  The Honorable Claire C. Cecchi, U.S.D.J.
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street, Courtroom 5B
  Newark, New Jersey 07101

             RE:        D'ANTONIO v. BOROUGH OF ALLENDALE et al
                        Civ. Action No.: 2:16-cv-00816-CCC-JBC

  Dear Judge Cecchi,

        We represent the Bergen County Sheriff’s Office (improperly pleaded as the
  “Bergen County Sheriff’s Department”) in the above matter.

         Plaintiff has filed a motion for reconsideration (ECF # 336) of the Court’s
  March 31, 2021 Orders dismissing his claims in the above matter (ECF # 335).
  Plaintiff’s application is in contravention of Judge Clark’s August 5, 2016 Order
  directing him to seek permission by letter before filing any further motions (ECF #
  64).

        As a result, we respectfully request direction from the Court regarding whether
  the motion for reconsideration will be heard and, if so, its return date so the matter
  can be briefed by the defendants.

             Thank you.

                                                      Respectfully,

                                                      s/ Leonard E. Seaman
                                                      LEONARD E. SEAMAN
Case 2:16-cv-00816-CCC-JBC Document 337 Filed 04/28/21 Page 2 of 2 PageID: 7093




 LES/me

 cc:   Michael D’Antonio and all counsel of record (via ECF)
       client (via e-mail)




                                         2
